COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JAIME SOTO,                                  '
                                                              No. 08-12-00194-CV
                            Appellant,        '
                                                                Appeal from the
 v.                                           '
                                                              205th District Court
 GENERAL FOAM & PLASTICS CORP.,               '
                                                            of El Paso County, Texas
                                              '
                           Appellee.
                                               '                (TC# 2007-3334)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until May 21, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Chris M. Borunda, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before May 21, 2013.

       IT IS SO ORDERED this 24th day of April, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.